DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 10/15/2021, is acknowledged.  
Claims 1-19 and 21 are pending in this action.  Claim 20 has been cancelled.  Claims 1 and 19 have been amended.  New claim 21 has been added.  Claims 1-19 and 21 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed 12/09/2019.  No domestic or foreign priority is claimed.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce et al., US 2003/0224090 (hereinafter referred to as Pearce).
Pearce teaches orally soluble edible films that can be formed/placed/put into a pouch (Claims 1, 21; Abstract; Para. 0026, 0121, 0244), contain 10 wt% of moisture (Para. 0182 as applied to claim 1), and may include:  (A) at least one flavoring agent (Claim 21; Para. 0057-0064) and/or active ingredients such as medicaments/drugs, nutraceuticals, vitamins, caffeine, nicotine (Para. 0027, 0127, 0136-0155 as applied to claims 1, 16-18); and (B) at least one film forming agent selected from the group consisting of 
(i)  pullulan, xanthan gum, tragacanth gum, acacia gum, karaya gum (i.e., non-galactomannan polysaccharide; Claim 21; Para. 0028, 0030 as applied to claims 1, 2, 10);
(ii)  guar gum (Claim 21; Para. 0028, 0031, 0040, 0052 as applied to claims 1, 4, 10);  
(iii)  locust bean gum, tara gum (i.e., galactomannan polysaccharide; Claim 21; Para. 0031, 0052 as applied to claims 1, 3);  
(iv)  pectin, chitin, chitosan, gelatin, collagen, alginates, casein, carrageenan, soy protein, whey protein (i.e., a food grade polymer; Claim 21; Para. 0032, 0040, 0056 as applied to claims 1, 6-8), polyvinyl alcohol (i.e., a synthetic polymer; Claim 21; Para. 0028, 0040, 0045 as applied to claims 1, 6-7, 9);
(v)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Claim 21; 0031, 0041 as applied to claims 12-14). 
Pearce teaches that one can use in said compositions 0.01-99 wt% of pullulan, and/or xanthan gum, locust bean gum in amounts up to 10 wt % (Para. 0028, 0052 as applied to claim 5); and also teaches that one can use 10-90 wt % of microcrystalline cellulose for controlling texture of the compositions (Para. 0042 as applied to claims 15).  
In response to applicant’s argument that Pearce does not teach the use a moisture-permeable pouch, it is noted that Pearce teaches oral compositions that can be placed into a pouch.  Regarding a “moisture permeable pouch that is configured to be placed in an oral cavity”, it is noted that the feature upon which applicant is not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashokan et al., WO 2009/108769A2 (hereinafter referred to as Ashokan). 
Ashokan teaches oral compositions including chewable matrix and shell, wherein said compositions can be prepared as individual pieces (Claims 77-80; Abstract; Page 3 as applied to claim 1) and may include:
(i)  flavoring agents, medicaments/drugs, nutraceuticals, vitamins, caffeine, theanine, etc. (Page 18, Lns. 4-18; Page 45, Lns. 20-27; Page 50, Lns. 1-2).
(ii)  xanthan gum, pullulan, gellan gum, tragacanth gum, acacia gum, karaya gum (i.e., non-galactomannan polysaccharide; Page 22, Lns. 19-32; Page 31, Lns. 20-23);  
(iii)  guar gum (Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(iv)  locust bean gum, cassia gum (i.e., galactomannan polysaccharide; Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(v)  pectin, chitosan, gelatin, alginates, carrageenan, (i.e., a food grade polymer; Page 22, Lns. 19-32; Page 32, Lns. 4-6);  
(vi)  starch, cellulose derivatives, microcrystalline cellulose (i.e., a filler; Page 22, Lns. 19-32). 
Ashokan teaches that acacia gum, xanthan gum, gellan gum, tragacanth gum, karaya gum, guar gum, locust bean gum, cassia gum (here as gelling agents) can be of 5-15 wt% by weight of composition, and a water activity of 40-65% ERH, i.e., Aw of 0.4-65 (see Wikipedia; Page 23, Lns. 30-34). .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al., US 2003/0224090 (hereinafter referred to as Pearce).
The teaching by Pearce is outlined above.  Pearce does not teach the weight ratio of guar gum to the second natural gum as 0.01-10 (Claim 11).  
To this point, it is noted that while the cited reference does not indicate the relative concentrations of guar gum in combination with other gums, one of ordinary skill in the art would have understood that the result-effective adjustment of conventional working parameters (e.g., determining appropriate concentrations of additives to provide desired load of actives, desired texture of composition, etc.) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  The prior art teaches formulations comprising the same components.  One of ordinary skill 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,959,456  - teaches a pouched product adapted for release of a water-soluble component therefrom and comprising a composition that may include flavoring agent, microcrystalline cellulose, alginate, xantam gum, gelatin, protein, etc.
US 2016/0157515 (cited in IDS) - teaches a pouched product adapted for release of a water-soluble component therefrom and comprising a composition that may include flavoring agent, microcrystalline cellulose, protein, synthetic polymers, alginate, gelatin, xantam gum, guar gum, etc. 
US 2016/0000140 (cited in IDS) - teaches a pouched product comprising a composition that may include flavoring agent, alginates, microcrystalline cellulose, gelatin, protein, xanthan gum, acacia, pullulan, etc.

Response to Arguments
Applicant's arguments, filed 10/15/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.  Additional examiner’s comments are set forth next.
Regarding the newly introduced limitation “an oral composition enclosed in a pouch to form a pouch product”, applicant is advised to clarify the claimed subject matter.  In the present case, it should be clarified what is claimed – a composition that can be enclosed in a pouch (i.e., intended use) OR a moisture-permeable pouch configured for oral use and comprising an oral composition”.  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615